Citation Nr: 0826497	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-41 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service, including from April 1964 until April 1966, 
and died in June 1978.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
July 2000 rating decision.  


FINDINGS OF FACT

1. At the time of his death, the veteran was not service-
connected for any disability.  

2. The death certificate, registered in June 1978, noted that 
the cause of death was due to natural causes.  

3. The death certificate did not specify what natural causes 
resulted in the veteran's death.  

4.  The appellant has contended that the veteran died due to 
service incurred complications from malaria or liver cancer. 

5.  No credible evidence has been presented that attributes 
the cause of the veteran's death to active service, including 
as due to the appellant's claims of malaria or liver cancer.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.312, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2001, March 2002, and October 
2007 that fully addressed all four notice elements.  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  Any 
timing error related to the mailing of the letters was cured 
by the readjudication of the claim.  Although the appellant 
was not provided a statement of the conditions for which the 
veteran was service connected at the time of his death, as 
required under Hupp, no such statement was necessary as the 
veteran was not service connected for any disorders at the 
time of his death and the appellant has demonstrated actual 
knowledge of that, as indicated by the August 2007 
Appellant's Brief.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the claim on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist in the development of the 
claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of available service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and repeatedly requested information from the appellant 
regarding the medical treatment received by the veteran 
surrounding his death.  The evidence of record indicates that 
the veteran was not service-connected for malaria or liver 
cancer during his life.
 
There is no duty on the part of VA to provide a medical 
opinion, because as analogous to the provision of a VA 
examination, in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the appellant has been advised of the need to submit 
competent medical evidence indicating that her husband's 
death was linked to his active service.  The appellant has 
not done so, and no evidence thus supportive has otherwise 
been obtained. Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent medical 
evidence to suggest that the disorder was related to service.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence, other than service medical 
records, that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Applicable Law

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2006).

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).

Merits of the Claim
 
According to the record, at the time of his death, the 
veteran was not service-connected for any disabilities.  The 
appellant essentially claims that the veteran either died due 
to residuals of malaria or liver cancer, which she contends 
the veteran incurred in service.  

The veteran's death certificate, registered in June 1978 
noted that the veteran died of natural causes, but did not 
attribute the veteran's death to any specific disorder.  

The veteran's service medical records do not reflect any 
complaints of or treatment for liver cancer.  Additionally, 
his April 1966 separation examination found no abnormalities 
and did not diagnosis him with either liver cancer or 
malaria.  

The first medical record associated with the claims file 
following service was a September 1973 VA hospital summary 
for treatment for a basal skull fracture, many years 
following his service.    An August 1975 VA medical record 
diagnosed the veteran with alcohol abuse and rule out cancer 
of the pancreas.  The August 1975 record thus indicates that 
the veteran was not even suspected to have cancer until 1975, 
which was many years following service.

A September 1976 VA hospital summary indicates that the 
veteran's diagnoses included chronic and acute alcohol abuse, 
hepatomegaly, ascites, anemia G6-PD deficiency, and 
asymptomatic hyperuricemia.  Furthermore, the impression on 
admission was alcoholic hepatitis with anorexia, jaundice, 
diarrhea secondary to alcohol abuse and possible viral 
hepatitis.  The veteran was not diagnosed with malaria and no 
opinion was made relating his liver problems to his service.

An April 1978 VA medical record reported that the veteran was 
an alcoholic and found him to have complications of his 
alcoholism, including gastrointestinal bleeding, alcoholic 
hepatitis, cirrhosis, withdrawal seizures, and anemia, among 
other disorders.  A May 1978 VA hospital summary diagnosed 
the veteran with alcoholic gastritis, alcohol hepatitis, 
gallstones, alcohol abuse, and Laennec's cirrhosis.  The 
report further stated that the veteran was admitted with 
hemetemesis.   The veteran was also found to not have cancer 
during his hospital admission.

A VA examination was provided in February 1977 for complaints 
including stomach ailments (liver) and found his liver damage 
to be due to alcohol.  

A Death Certificate filed in June 1978 noted that the veteran 
died on June 1, 1978 due to natural causes.  No further 
elaboration as to the cause of his death was provided and the 
appellant has repeatedly indicated that there is no further 
medical evidence available to clarify the cause of the 
veteran's death.

The Board finds that service connection for the cause of the 
veteran's death has not been established.  The stated cause 
of the veteran's death is natural causes.  The appellant has 
claimed that the veteran's death was due either to service 
incurred liver cancer or residuals of malaria.  Neither 
claimed disorder was found upon the veteran's separation from 
service.  A May 1978 VA medical record found that the veteran 
did not have cancer and no diagnosis is of record of the 
veteran suffering from malaria subsequent to service.  
Additionally, an April 1978 VA examiner specifically found 
that the veteran was being treated for disorders due to his 
alcohol abuse.  A February 1977 VA examiner similarly found 
the veteran's liver disorder to be due to his alcohol abuse.  
The record does not indicate that the veteran was treated for 
any disorders that can be attributed to his service.  Thus, 
direct service connection for the cause of his death cannot 
be awarded. 

The only evidence provided as to the claim is the appellant's 
belief that her husband death was due to his service.  
Although she can provide testimony as to her own experiences 
and observations, the factual question of if the veteran's 
death is related to his service is a medical question, 
requiring a medical expert.  The appellant is not competent 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  38 C.F.R. § 3.159.  She does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  "Competent medical evidence" is evidence 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The Board has carefully reviewed the record in depth and has 
been unable to identify a basis upon which the appellant's 
claim may be granted. There is no objective medical evidence 
of record, supported by a complete rationale and medical 
evidence, that would support the appellant's claim that the 
veteran's death was caused by or was etiologically related to 
his service.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


